Citation Nr: 0739294	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  07-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to Vocational Rehabilitation under 38 U.S.C.A. 
Chapter 31.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to November 
1977, from September 1978 to July 1995, and from January 2002 
to November 2004. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
eligibility for vocational rehabilitation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  

REMAND

In the opinion of the Board, additional development is 
necessary. 

In an October 2006 statement of the case, a November 2006 
supplemental statement of the case, and a November 2006 
administrative review, VA adjudicators identified evidence 
that was considered in their decisions, but not all of this 
evidence has been associated with the claims file.  The Board 
requested the missing documents from the RO by electronic 
mail on October 5, 2007, but no response was received.  

An evaluation for rehabilitation services includes 
consideration of several factors including the claimant's 
personal history, educational, and training achievements, and 
employment record.  The veteran served as an infantryman in 
the U.S. Army and retired at the rank of Staff Sergeant with 
over 20 years of active service.  In a December 2006 letter, 
the veteran contended that his military experience provided 
no training that would be useful in the civilian job market.  
The only service personnel records in the claims file are DD-
214 forms or worksheets for the veteran's first period of 
service in 1977 and for the last two years of service ending 
in 2004.  The remainder of the veteran's service personnel 
records, if available, is necessary to determine the nature 
and extent of the skills acquired during service.  38 C.F.R. 
§ 21.50 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following adjudicative 
documents and associate the documents 
with the claims file: an August 17, 2006 
evaluation by vocational rehabilitation 
counselor Danny Spencer; a September 13, 
2006 letter to the veteran informing him 
of an initial decision; and a September 
27, 2006 notice of disagreement. 

2.  Request from the appropriate agency 
all available service personnel records 
and associate any records obtained with 
the claims file.  

3.  Then, readjudicate the claim for 
entitlement to vocational rehabilitation.  
If the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



